Case 7:12-cv-06421-KMK Document 260 Filed 06/30/21 Page 1 of 1

UNITED STATES

SECURITIES AND EXCHANGE COMMISSION
100 F STREET, NE, Mai Stop 5628
WASHINGTON, D.C. 20549-5628 Marsua C. Massey
SUPERVISORY ASSISTANT CHIEF
DIVISION OF OWEey csc (2h Bevsenee
ENFORCEMENT FACSIMILE: (202) 572-1372

 

June 29, 2021

BY ECF

Hon. Kenneth M. Karas

United States District Court

United States Courthouse

300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

Re: United States Securities and Exchange Commission v. Bronson, et al.
Case No. 7:12-cv-6421-KMK

Dear Judge Karras:

I write to request admission to practice pro hac vice in the above captioned case.
I ama Supervisory Assistant Chief Litigation Counsel at the U.S. Securities and
Exchange Commission (“SEC”) in the Division of Enforcement’s Office of Collections,
and I work in the SEC’s Washington, D.C. Office (100 F. Street, N.E., Washington, DC
20549). Iam a member in good standing of the Bar of the State of Florida and an
inactive member of the Bar of the State of Indiana.

For your convenience, | have enclosed a proposed order granting admission pro
hac vice.

Very truly yours, *

arsha C. Massey
Supervisory Assistant Chief Litigation Cqunsel

  

cc: Counsel of Record (via CM-ECF)
